Citation Nr: 1711006	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative changes of the lumbar spine, currently rated 10 percent prior to November 22, 2011 and 40 percent thereafter, to include whether a separate rating is warranted for associated neurological abnormality of bowel dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1977 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied a rating in excess of 10 percent for the Veteran's service-connected degenerative changes of lumbar spine.

The record reflects that the Veteran was scheduled for a Travel Board hearing in March 2013 but that that he failed to report for the hearing.

In September 2014, the Board remanded the claim for further development.

In a March 2015 rating decision, the RO assigned a 40 percent rating for the lumbar spine disability, effective November 22, 2011.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, a November 2016 rating decision specifically denied a claim of entitlement to a TDIU.  No appeal has been taken from that determination.  As such, the issue is not properly before the Board.

The matter of whether a separate compensable rating is warranted based on bowel dysfunction as associated with the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 22, 2011, the Veteran's lumbar spine disability was not shown to result in limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes.

2.  From November 22, 2011, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past twelve months.


CONCLUSION OF LAW

The criteria for a rating for degenerative changes of the lumbar spine, in excess of 10 percent prior to November 22, 2011, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.71(a) Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a letter dated in April 2011, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696   (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  As noted above, this claim was previously remanded by the Board in September 2014 in order to obtain a current VA examination.  VA examinations were conducted in February 2015 and August 2016.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The Board is aware of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that § 4.59 requires that the listed range of motion testing be conducted to the extent practicable in all cases involving joint disabilities); however, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.  It is true that the Veteran's 40 percent rating for a lumbar spine disability does not apply to the entire period relevant to this appeal (November 22, 2011 to the present).  However, remanding the case for a new exam would not repair this problem because any new examination would not improve the Board's understanding of the condition of the Veteran's lumbar spine prior to November 22, 2011.  VA may refrain from providing further assistance when there is no possibility that further assistance would substantiate the claim. See 38 C.F.R. § 3.159 (d) (2015).

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran contends that the evaluations assigned for his lumbar spine disability (10 percent prior to November 22, 2011, and 40 percent thereafter) should be higher.  

The Veteran's lumbar spine disability has been evaluated under Diagnostic Code 5242.  Diagnostic Code 5242 is governed by VA's General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine. Id.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  A 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

On VA examination in May 2011, the Veteran complained of low back pain which was present on a daily basis.  He also complained of significant stiffness of the lower back with occasional radiation of pain into the legs.  There had not been any incapacitating episodes over the last 12 months in which a physician prescribed bedrest.  On physical examination, flexion of the lumbar spine was to 70 degrees, extension was to 70 degrees, lateral flexion was to 20 degrees, bilaterally, and rotation was to 33 degrees bilaterally.  Pain was demonstrated on all ranges of motion although range of motion was not additionally limited following repetitive use.  There was diffuse tenderness to palpation of the lumbar spine, greatest at L4-L5 without spasm.  Straight leg raise was negative, bilaterally.  There was 5/5 strength in all four extremities with normal symmetric deep tendon reflexes and normal sensation.  The Veteran had a normal gait.  X-rays of the lumbar spine showed degenerative disc disease at L4-L5 with central canal stenosis and bilateral neuroforaminal stenosis especially with some ligamental hypertrophy.  The diagnosis was degenerative disc disease of the lumbar spine.

On VA examination in February 2015, the Veteran reported that his back pain was a 8-9/10.  He used a topical cream and took Tylenol with codeine to help alleviate the pain.  He stated that the back pain affected his sleep and that it was exacerbated by sitting and exercising.  He stated that he had flare-ups of back pain.  

On physical examination, initial flexion of the spine was to 20 degrees with evidence of painful motion beginning at 20 degrees.  Extension was to 5 degrees with objective evidence of painful motion beginning at 5 degrees.  Right lateral flexion was to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  Left lateral flexion was to 15 degrees with evidence of objective evidence of painful motion beginning at 15 degrees.  Right lateral rotation was to 15 degrees with evidence of painful motion beginning at 15 degrees.  Left lateral rotation was to 20 degrees with evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was to 20 degrees.  Extension was to 5 degrees. Right lateral flexion was to 15 degrees.  Left lateral flexion was to 15 degrees.  Right lateral rotation was to 15 degrees.  Left lateral rotation was to 20 degrees.  There was no additional limitation in range of motion of the lumbar spine following repetitive-use testing.  There was functional loss and/or functional impairment of the lumbar spine.  Such loss was described as less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  There was localized tenderness to pain or palpation of the soft tissue of the thoracolumbar spine.  There was tenderness in the L5-S1 paraspinals.  There was muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  Reflex examination and sensory examination were normal.  Straight leg raising on both legs was negative.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurological abnormalities or findings related to the lumbar spine condition such as bowel or bladder problems. The examiner noted that the Veteran did have intervertebral disc syndrome of the thoracolumbar spine with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran worked part-time as an accountant.  He stated that he had to change positions frequently due to his lumbar spine condition.  

On VA examination in August 2016, the Veteran reported near constant back pain.  He continued to take Tylenol with codeine and ibuprofen as needed. On physical examination forward flexion of the lumbar spine was to 20 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 20 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 20 degrees.  Pain was noted on all ranges of motion and caused functional loss.  There was pain with weight bearing.  The Veteran was not able to perform repetitive-use testing with at least three repetitions.  Pain caused functional loss.  The examiner was able to describe the pain in terms of range of motion.  Forward flexion was to 20 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion 20 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 20 degrees.  The examiner was not conducted during a flare-up.  The Veteran did not complain of flare-ups.  There was no guarding or muscle spasm of the lumbar spine.  There was no localized tenderness.  Additional factors contributing to the lumbar spine disability were disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing was normal.  Reflex examination was normal.  Sensory examination was normal.  Straight leg test was negative, bilaterally.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner noted that the Veteran's lumbar spine condition did not impact his ability to work.  The Veteran was unable to do the following:  bend or crouch, drive over an hour, lift over 5 pounds, sit over an hour, stand for more than 5 minutes, walk over a block, climb stairs, climb a ladder, do manual labor and push or pull or 10 pounds.  

The Board finds that prior to November 22, 2011, evidence does not warrant a rating in excess of 10 percent.  Prior to November 22, 2011, the Veteran's degenerative changes of the lumbar spine was manifested primarily by painful motion resulting in flexion limited to 70 degrees and a total range of motion to 246 degrees.  These measurements were observed during the Veteran's May 2011 VA spine examination.  A higher evaluation of 20 percent is not warranted for this appeal period as there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour. Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula.

The Board also finds that from November 22, 2011, a rating in excess of 40 percent for degenerative changes of lumbar spine is not warranted.  A higher rating is not assignable under the General Rating Formula, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine as shown by the VA examination reports in February 2015 and August 2016.

With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes sufficient to warrant an increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. The August 2016 VA examination report specifically notes no incapacitating episodes.  The Board acknowledges that the February 2015 VA examination report indicates incapacitating episodes of a total of one week but less than two weeks due to intervertebral disc syndrome.  However, while this appears to be based on the Veteran's self-report, there is no evidence such bed rest was prescribed by a physician.  However, even assuming that the Veteran's lumbar spine disability does warrant bed rest, in order to warrant a rating higher than 40 percent, the evidence would have to show incapacitating episodes having a total duration of at least six weeks, which is not shown here.  Consequently, the Board finds that the Veteran would not be entitled to a higher rating under the formula for rating intervertebral disc syndrome.

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations. At the outset, the Board notes that the issue of whether a separate compensable rating is warranted based on bowel dysfunction as associated with the Veteran's lumbar spine disability is addressed in the remand below.  However, no other objective neurological abnormality arising from the thoracolumbar spine disability has been identified on any of the VA examinations of record.  Accordingly, any additional separate rating for associated objective neurologic abnormalities are not warranted.

The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain on movement and reduced movement during range of motion testing at the VA examinations. The Board acknowledges these findings, however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).   The 10 and 40 percent evaluations for the timeframes on appeal for the lumbar spine disability adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine. See also DeLuca, supra and 38 C.F.R. §§ 4. 40, 4.45, 4.59.

Other Consideration

The provisions of 38 C.F.R. § 3.321 (b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability levels and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.

ORDER

Entitlement to a rating higher than 10 percent for degenerative changes of the lumbar spine prior to November 22, 2011, and in excess of 40 percent thereafter, is denied.


REMAND

When considering the appropriate rating for a lumbar spine disability, VA is also required to evaluate "any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016). 

Although it has already been determined that there does not appear to be any peripheral neuropathy related to the service-connected lumbar spine disability, the Veteran has asserted that he has experienced bowel dysfunction. 

Specifically, at a VA examination in August 2016, when discussing his back symptoms, he reported that "I even have trouble having a bowel movement." However, the VA examiner subsequently noted in the report that the Veteran did not have any bowel or bladder problems associated with his lumbar spine disability.  In view of this evidence additional clarification is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the nature, extent, onset and etiology of his reported bowel dysfunction.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide an opinion as to whether the Veteran's bowel dysfunction is etiologically related to his service-connected lumbar spine disability. 

The examiner must also consider the Veteran's lay statements regarding this disorder.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  

2.  After the above action is completed, adjudicate the matter of whether a separate rating is warranted based on any bowel dysfunction as related to the Veteran's service-connected lumbar spine disability.  If the benefit sought is not grated, issue a supplemental statement of the case, and the claims file should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


